Title: From George Washington to Matthew Thornton, 13 January 1776
From: Washington, George
To: Thornton, Matthew



Sir
Cambridge January 13th 1776

I am sorry that I should have so often troubled you respecting this Army, & that I am under the necessity of applying to you again.
To my great Surprize Sir, I find, that nothwithstanding I have taken the Utmost pains to prevent the soldiers that would not reinlist in the New Army from carrying away their Arms or such of them as were good, that the whole number collected amounts only to 1620, of which there are no more than 120 now in Store—the rest being delivered to the recruits, which have come in.
I also find from the report of the recruiting Officers, that few men are to be inlisted, who have Arms in their hands, & that they are reduced to the disagreable Alternative, of getting men without any, or no men at all—Unhappy situation! What is to be done? Must not these Governments exert themselves in procuring them from the several Towns, or in such other manner as to them shall seem most effectual & speedy?
To account minutely for this great deficiency would be tedious & of no Importance—I shall only say that It has arisen from two ca⟨uses⟩ to Wit, the badness of the Arms of the Old Army, which the Inspectors and appraisers did not think worth detaining, & to the disobedience of some Regiments carrying theirs away in a manner by stealth, nothwithstandg every order I could Issue, & even Solemn Threats of Stopping the pay, for the months of Nov. & Decr, of those that should.
The prospect of Getting Imported Arms is so remote & uncertain, that I can not depend upon it—I therefore request the favour of you to Inform me, Whether you have any & what Number belonging to the Government, as also If you will be able to procure more, & in what time—If you have any or can get them, I shall be glad to take them on account of the United Colonies—They must be had if possible—I have wrote to the Hon. Genl Court of this province about the same, but have not received their Answer—Should any of your Militia be here, when I get your Answer, will It be prudent to apply to them for

their Arms? Leaving It optional in them cannot be amiss—But will the necessity of the case justifye an Involuntary detention of them? I ask for Information. I am Sir with great esteem &c.

G.W.

